OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be modified, by vacating its reinstatement of the hearing panel’s original findings and recommendations as to charge number three and remitting the matter to the Commissioner for further proceedings in accordance with this memorandum and, as so modified, affirmed, with costs to petitioner Martin against the Commissioner.
Preponderance of the evidence, and not substantial evidence, is the proper standard of proof to be applied by a hearing panel in determining whether disciplinary charges brought pursuant to Education Law § 3020-a have been established. Indeed, as noted by the Appellate Division, this is the accepted standard of proof at the hearing level in such proceedings (see, e.g., Matter of Strongin v Nyquist, 44 NY2d 943, 945, appeal dismissed 440 US 901). Because the Commissioner has never reviewed the panel’s original findings and recommendations of July 16, 1979, that charge number three was not established by a preponderance of the evidence, the matter should be remitted for the Commissioner’s exercise of his powers of review under Education Law §§ 310 and 3020-a (5). We have considered the Commissioner’s remaining contention and find it to be without merit.
Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr., concur.
Order modified and matter remitted to Supreme Court, Albany County, with directions to remand to the Commissioner for further proceedings in accordance with the memo*978randum herein and, as so modified, affirmed, with costs to petitioner against the Commissioner.